2022 IL 127067



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 127067)

      DONOVAN MUNOZ, Appellant, v. BULLEY & ANDREWS, LLC, Appellee.


                             Opinion filed January 21, 2022.



        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Neville, Michael J.
     Burke, and Overstreet concurred in the judgment and opinion.



                                        OPINION

¶1       In this appeal, we address whether the exclusive remedy provisions under
     sections 5(a) and 11 of the Workers’ Compensation Act (Act) (820 ILCS 305/5(a),
     11 (West 2016)) extend to a general contractor who paid workers’ compensation
     insurance premiums and benefits for a subcontractor and its employees. Plaintiff,
     Donovan Munoz, filed suit against defendant and general contractor, Bulley &
     Andrews, LLC (Bulley & Andrews), for injuries he sustained in 2016 while an
     employee of defendant’s subcontractor, Bulley & Andrews Concrete Restoration,
     LLC (Bulley Concrete).

¶2       The circuit court dismissed plaintiff’s lawsuit on defendant’s motion to dismiss
     pursuant to section 2-619(a)(9) of the Code of Civil Procedure (Code) (735 ILCS
     5/2-619(a)(9) (West 2016)). The circuit court of Cook County found that defendant
     was immune from the lawsuit under the exclusive remedy provisions of the Act.
     The appellate court affirmed the judgment of the circuit court. 2021 IL App (1st)
     200254. We allowed plaintiff’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
     Oct. 1, 2020). We hold that, under the facts of this case, the exclusive remedy
     provisions under sections 5(a) and 11 of the Act do not extend to a general
     contractor who is not the employee’s immediate employer. We reverse the
     judgments of the appellate court and the circuit court and remand for further
     proceedings.


¶3                                   I. BACKGROUND

¶4       Defendant, Bulley & Andrews, is a corporation and the sole owner of Bulley
     Concrete. In March 2015, RAR2-222 South Riverside, LLC (RAR2-222), entered
     into an agreement with Bulley & Andrews to serve as the general contractor for a
     project located at 222 South Riverside in Chicago. Article 11, section 11.1 of the
     agreement required Bulley & Andrews, in relevant part, to

        “purchase from and maintain in a company or companies lawfully authorized
        to do business in the jurisdiction in which the Project is located such insurance
        as will protect the Contractor from claims set forth below which may arise out
        of or result from the Contractor’s operations and completed operations under
        the Contract and for which the Contractor may be legally liable, whether such
        operations be by the Contractor or by a Subcontractor or by anyone directly or
        indirectly employed by any of them, or by anyone for those acts any of them
        may be liable.

                .1 Claims under workers’ compensation, disability benefit and other
            similar employee benefit acts that are applicable to the Work to be
            performed;




                                             -2-
                .2 Claims for damages because of bodily injury, occupational sickness
            or disease, or death of the Contractor’s employees;

               .3 Claims for damages because of bodily injury, sickness or disease, or
            death of any person other than the Contractor’s employees;

               .4 Claims for damages insured by usual personal injury liability
            coverage.”

¶5       Bulley Concrete is a wholly owned subsidiary of Bulley & Andrews. Bulley
     Concrete was previously known as Takao Nagai Concrete Restoration (Takao
     Nagai). Bulley & Andrews bought Takao Nagai in 2010 and continued operating
     the company under the Takao Nagai name until approximately 2015. Bulley &
     Andrews and Bulley Concrete are operated as separate corporations. Each company
     has its own distinct federal tax identification number. The companies file separate
     federal and state income tax returns. The companies have different presidents and
     employ different workers. Bulley Concrete employs approximately 100 laborers,
     caulkers, and concrete finishers. Bulley & Andrews employs approximately 500
     carpenters and laborers.

¶6      As part of the scope of the work for the project, Bulley & Andrews performed
     much of the concrete work itself, but no language to this effect was included in its
     contract with RAR2-222. Bully & Andrews used Bulley Concrete and its
     employees for the concrete work on the project. Bulley & Andrews executed
     contracts with other subcontractors for work on the project but did not enter into
     any such contract with Bulley Concrete.

¶7       Plaintiff, Donovan Munoz, was employed as a construction worker by Bulley
     Concrete. Plaintiff was injured on December 4, 2016, at the 222 South Riverside
     construction site while employed by Bulley Concrete. On that date, plaintiff signed
     in on a Bulley Concrete time sheet, and Bulley Concrete paid his wages. During the
     2016 calendar year, Bulley Concrete withheld and paid federal and Illinois income
     taxes, Medicare, and Social Security taxes on behalf of plaintiff.

¶8      Prior to December 4, 2016, Bulley Concrete workers poured concrete at the 222
     South Riverside construction site and covered the wet concrete with blankets to
     prevent it from freezing while it cured. On December 4, 2016, plaintiff was directed




                                            -3-
       by his employer, Bulley Concrete, to go to the 222 South Riverside project to pull
       the blankets off the fresh concrete to permit workers from another subcontractor to
       perform additional work on the concrete. While attempting to pull the blankets from
       the concrete, plaintiff injured his back.

¶9         Plaintiff filed a claim with the Illinois Workers’ Compensation Commission
       against Bulley Concrete. Plaintiff incurred medical bills of $76,046.34 to treat his
       injury. He was also paid $2157.71 in temporary disability benefits. At the time of
       the occurrence, Bulley Concrete was an insured under a workers’ compensation
       policy issued by Arch Insurance Company. Bulley & Andrews and other
       subsidiaries and affiliates of the company were insured under the same policy.
       Bulley & Andrews paid the premiums for the insurance. The policy provided for a
       $250,000 deductible for every claim.

¶ 10        On April 11, 2019, plaintiff filed a personal injury action against Bulley &
       Andrews, RAR2-222, and the management company that operated 222 S.
       Riverside, Behringer Harvard South Riverside, LLC (Behringer). Plaintiff alleged
       that Bulley & Andrews, in its capacity as general contractor, “retained control over
       the safety of the construction site, supervision of the work at the construction site,
       and control of the means and methods of the work on the construction site to ensure
       that all work was performed safely by all subcontractors, including [plaintiff’s]
       employer.” Plaintiff further alleged that Bulley & Andrews breached its duty of
       care by failing to use its retained control to stop plaintiff’s employer, Bulley
       Concrete, from using unsafe equipment; by permitting an unsafe condition to be
       created through the use of worn, unfit, and defective concrete blankets; and by
       failing “to regulate and limit the hours worked by laborers, including plaintiff, thus
       making him more susceptible to injuring himself through repetitive lifting of heavy
       objects and construction materials.”

¶ 11       Bulley & Andrews moved to dismiss plaintiff’s complaint pursuant to section
       2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2016)). Bulley & Andrews
       contended that plaintiff’s claims were barred by the exclusive remedy provisions
       of the Act (820 ILCS 305/5(a), 11 (West 2016)). Bulley & Andrews argued that it
       had a preexisting legal obligation to pay for plaintiff’s workers’ compensation
       benefits and that it did so by paying more than $76,000 of his medical bills.




                                               -4-
¶ 12       On December 27, 2019, the circuit court granted the motion to dismiss, finding
       that Bulley & Andrews was legally obligated under its contract with RAR2-222 to
       pay for the workers’ compensation insurance and benefits that plaintiff received.
       The circuit court’s order found there was no just reason to delay the enforcement
       or appeal of its order under Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016). 1
       The appellate court affirmed. 2021 IL App (1st) 200254.

¶ 13      We allowed plaintiff’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Oct.
       1, 2020). We also allowed the Illinois Trial Lawyers Association to file an
       amicus curiae brief. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).


¶ 14                                        II. ANALYSIS

¶ 15       The parties to this appeal dispute whether the circuit court properly granted the
       motion of Bulley & Andrews to dismiss under section 2-619(a)(9) of the Code (735
       ILCS 5/2-619(a)(9) (West 2016)). Plaintiff argues that, because Bulley Concrete
       was his employer, the exclusive remedy provisions under sections 5(a) and 11 of
       the Act (820 ILCS 305/5(a), 11 (West 2016)) did not bar him from suing Bulley &
       Andrews. Thus, according to plaintiff, the circuit court improperly granted the
       section 2-619(a)(9) motion to dismiss.

¶ 16       Bulley & Andrews submits that the exclusive remedy provisions of the Act
       apply to bar plaintiff’s cause of action because it was legally obligated under the
       contract with RAR2-222 to insure the project in all aspects, including workers’
       compensation coverage for its employees and those of its wholly owned
       subsidiaries such as Bulley Concrete. Accordingly, Bulley & Andrews argues that
       the circuit court properly dismissed plaintiff’s cause of action.


¶ 17                                    A. Standard of Review

¶ 18      This appeal involves a motion to dismiss under section 2-619(a)(9) of the Code
       (735 ILCS 5/2-619(a)(9) (West 2016)). This court recently reiterated that


           1
            Defendants RAR2-222 and Behringer did not move to dismiss plaintiff’s complaint against
       them, and the case continues as to those defendants.




                                                  -5-
          “ ‘[t]he purpose of a section 2-619 motion to dismiss is to dispose of issues of
          law and easily proved issues of fact at the outset of litigation.’ [Citation.]
          Section 2-619(a)(9) of the Code permits involuntary dismissal where ‘the claim
          asserted against [the] defendant is barred by other affirmative matter avoiding
          the legal effect of or defeating the claim.’ [Citation.]” Valerio v. Moore
          Landscapes, LLC, 2021 IL 126139, ¶ 19.

¶ 19       In ruling on a section 2-619 motion, a court “ ‘must interpret all pleadings and
       supporting documents in the light most favorable to the nonmoving party.’ ” Id.
       ¶ 20 (quoting In re Chicago Flood Litigation, 176 Ill. 2d 179, 189 (1997)). A court
       must therefore accept as true all well-pleaded facts of the complaint and inferences
       that may be reasonably drawn in the plaintiff’s favor. Id. A ruling on a section 2-
       619 motion to dismiss presents an issue of law that we review de novo. Id.

¶ 20       This appeal also raises an issue of statutory interpretation of sections 5(a) and
       11 of the Act (820 ILCS 305/5(a), 11 (West 2016)). We review issues of statutory
       construction de novo. Valerio, 2021 IL 126139, ¶ 20. Finally, this appeal raises an
       issue of construction of the contract between Bulley & Andrews and RAR2-222.
       Construction of a contract also presents a question of law that we review de novo.
       Id.


¶ 21                             B. Workers’ Compensation Act

¶ 22       This appeal requires us to consider whether plaintiff’s cause of action against
       Bulley & Andrews is barred by the exclusivity provisions of the Act. 820 ILCS
       305/5(a), 11 (West 2016). Our primary goal in interpreting the Act is to ascertain
       and give effect to the intent of the legislature. Cassens Transport Co. v. Industrial
       Comm’n, 218 Ill. 2d 519, 524 (2006). The most reliable indicator of legislative
       intent is the language of the statute, which must be given its plain and ordinary
       meaning. Taylor v. Pekin Insurance Co., 231 Ill. 2d 390, 395 (2008). “It is well
       settled that courts cannot depart from the plain language of a statute by reading into
       it exceptions, limitation[s], or conditions not expressed by the legislature.” In re
       Haley D., 2011 IL 110886, ¶ 73.

¶ 23       The Act “is designed to provide financial protection to workers for accidental
       injuries arising out of and in the course of employment.” Meerbrey v. Marshall




                                               -6-
Field & Co., 139 Ill. 2d 455, 462 (1990). The purpose of workers’ compensation is
to place upon the industry the costs of industrial accidents. Id. at 469. The Act
establishes a system of liability without fault by which the employer exchanges
traditional common-law defenses for the prohibition of common-law suits against
it. 820 ILCS 305/1 et seq. (West 2016); Forsythe v. Clark USA, Inc., 224 Ill. 2d
274, 296 (2007). The exclusive remedy provisions are part of the quid pro quo that
balances the sacrifices and gains of employees and employers. Meerbrey, 139 Ill.
2d at 462. The exclusive remedy provisions are provided for in sections 5(a) and
11 of the Act. Section 5(a) of the Act states, in relevant part:

    “No common law or statutory right to recover damages from the employer, his
    insurer, his broker, any service organization that is wholly owned by the
    employer, his insurer or his broker and that provides safety service, advice or
    recommendations for the employer or the agents or employees of any of them
    for injury or death sustained by any employee while engaged in the line of his
    duty as such employee, other than the compensation herein provided, is
    available to any employee who is covered by the provisions of this Act, to any
    one wholly or partially dependent upon him, the legal representatives of his
    estate, or any one otherwise entitled to recover damages for such injury.” 820
    ILCS 305/5(a) (West 2016).

Section 11 of the Act provides, in relevant part:

    “The compensation herein provided, together with the provisions of this Act,
    shall be the measure of the responsibility of any employer engaged in any of
    the enterprises or businesses enumerated in section 3 of this Act, or of any
    employer who is not engaged in any such enterprises or businesses, but who has
    elected to provide and pay compensation for accidental injuries sustained by
    any employee arising out of and in the course of the employment according to
    the provisions of this Act ***.” Id. § 11. 2




    2
     We note that sections 5(a) and 11 of the Act were amended by Public Act 101-6, § 5 (eff. May
17, 2019). The amendment added section 1.2, exempting certain civil actions from the exclusive
remedy provisions of sections 5(a) and 11. See 820 ILCS 305/1.2 (West 2020). The subject of this
amendment is not at issue in this appeal.




                                              -7-
¶ 24       There is no dispute that on December 4, 2016, plaintiff was an employee under
       the Act and that he was injured in the course of employment. Rather, the dispute in
       this appeal concerns whether Bulley & Andrews, who was not plaintiff’s direct
       employer, enjoys the immunity afforded by the exclusive remedy provisions of the
       Act.

¶ 25      The term “employer” is defined in section 1(a) of the Act, as

              “2. Every person, firm, public or private corporation *** who has any
          person in service or under any contract for hire, express or implied, oral or
          written, and who is engaged in any of the enterprises or businesses enumerated
          in Section 3 of this Act, or who at or prior to the time of the accident to the
          employee for which compensation under this Act may be claimed, has in the
          manner provided in this Act elected to become subject to the provisions of this
          Act, and who has not, prior to such accident, effected a withdrawal of such
          election in the manner provided in this Act.

              3. Any one engaging in any business or enterprise referred to in subsections
          1 and 2 of Section 3 of this Act who undertakes to do any work enumerated
          therein, is liable to pay compensation to his own immediate employees in
          accordance with the provisions of this Act, and in addition thereto if he directly
          or indirectly engages any contractor whether principal or sub-contractor to do
          any such work, he is liable to pay compensation to the employees of any such
          contractor or sub-contractor unless such contractor or sub-contractor has
          insured, in any company or association authorized under the laws of this State
          to insure the liability to pay compensation under this Act, or guaranteed his
          liability to pay such compensation. ***

              In the event any such person pays compensation under this subsection he
          may recover the amount thereof from the contractor or sub-contractor, if any,
          and in the event the contractor pays compensation under this subsection he may
          recover the amount thereof from the sub-contractor, if any.

              This subsection does not apply in any case where the accident occurs
          elsewhere than on, in or about the immediate premises on which the principal
          has contracted that the work be done.” Id. § 1(a)(2), (3).




                                              -8-
¶ 26       This court previously addressed this very issue in Laffoon v. Bell & Zoller Coal
       Co., 65 Ill. 2d 437 (1976). Laffoon involved three consolidated appeals by injured
       workers employed by different subcontractors that did not provide them with
       workers’ compensation insurance. In each instance, the general contractor that
       hired the uninsured subcontractor was required to pay compensation benefits to the
       injured employee under section 1(a)(3) of the Act (Ill. Rev. Stat. 1975, ch. 48,
       ¶ 138.1(a)(3)). Laffoon, 65 Ill. 2d at 440. The workers later sued the general
       contractors under the structural work statute (Ill. Rev. Stat. 1975, ch. 48, ¶ 60
       et seq.). Laffoon, 65 Ill. 2d at 441. One of the general contractors moved for
       summary judgment, and two of the general contractors moved to dismiss the
       plaintiffs’ causes of action. The general contractors claimed that, by paying the
       injured workers benefits under the Act, they were entitled to the same immunity
       conferred on employers by section 5(a). The trial courts agreed with the general
       contractors and granted summary judgment in favor of one of the general
       contractors and granted the motions to dismiss in favor of the other two general
       contractors. Id. at 441-43.

¶ 27       On appeal before this court, the general contractors maintained that section 5(a)
       of the Act provided them with immunity from an action for damages by an
       employee of an uninsured subcontractor when they were required to pay
       compensation benefits to the employee under section 1(a)(3) of the Act. Id. at 443.
       The workers claimed that section 5(a) was intended to provide immunity only to
       the employer of the injured employee. Id. This court rejected the general
       contractors’ argument and held that only an injured worker’s direct employer can
       claim immunity. Id. at 447. We specifically held:

          “[W]e must interpret section 5(a) as conferring immunity upon employers only
          from common law or statutory actions for damages by their immediate
          employees. To hold otherwise in light of the present factual situations would be
          violative of the injured employee’s right to due process and equal protection of
          the laws.” Id.

¶ 28       As this court made clear in Laffoon, immunity does not hinge on the payment
       of benefits. Rather, under the plain language of section 5(a), immunity is conferred
       only on immediate employers of an injured worker. Id. Here, there is no dispute




                                               -9-
       that Bulley & Andrews was not plaintiff’s immediate employer. Therefore, plaintiff
       is not barred from suing Bulley & Andrews by sections 5(a) and 11 of the Act.

¶ 29       The fact that plaintiff’s immediate employer, Bulley Concrete, was a subsidiary
       of Bulley & Andrews is of no import. If a parent company and its subsidiary are
       operated as separate entities, only the entity that was the immediate employer of
       the injured worker is entitled to section 5(a) immunity. See Forsythe, 224 Ill. 2d at
       297-98. In this case, there is no dispute that Bulley & Andrews and Bulley Concrete
       were operated as separate and distinct entities. Each company had separate tax
       identification numbers, executives, project superintendents, and workers.
       Accordingly, Bulley & Andrews is not entitled to immunity under the Act.

¶ 30       Although the appellate court acknowledged that the case at bar is factually
       similar to Laffoon, it declined to follow our holding. 2021 IL App (1st) 200254,
       ¶ 23. The appellate court concluded that Ioerger v. Halverson Construction Co.,
       232 Ill. 2d 196 (2008), created a new test for immunity based on whether an entity
       paid compensation benefits to an injured worker pursuant to a preexisting legal
       obligation. 2021 IL App (1st) 200254, ¶¶ 22-23. The appellate court found that the
       contract between Bulley & Andrews and RAR2-222 provided the requisite legal
       obligation. Id.

¶ 31       In Ioerger, two companies formed a joint venture to perform a bridge repair
       project. Ioerger, 232 Ill. 2d at 198. Under the joint venture agreement, one entity,
       Midwest Foundation Corporation (Midwest) was responsible for performing all
       labor on the project. The joint venture, however, was obligated to reimburse
       Midwest for all labor costs, including premiums for workers’ compensation
       insurance. Id. at 199. Three Midwest employees were injured, and one employee
       was killed, in an accident on the project. Id. at 199-200. The injured workers and
       the estate of the decedent received compensation benefits from Midwest’s workers’
       compensation insurer. Id. at 200. The surviving employees and the estate of the
       decedent filed a civil action against the joint venture itself; the other co-venturer,
       Halverson Construction Company, Inc. (Halverson); and various other defendants.
       Id. Halverson and the joint venture each moved for summary judgment, claiming
       immunity under sections 5(a) and 11 of the Act. Id. at 200-01. The trial court agreed
       and granted the summary judgment motions. Id. at 201. The appellate court




                                               - 10 -
       reversed (Ioerger v. Halverson Construction Co., 377 Ill. App. 3d 223 (2007)).
       Ioerger, 232 Ill. 2d at 201.

¶ 32       On appeal to this court, we addressed the specific issue of “whether the
       immunity afforded to an employer by the exclusive remedy provisions of the
       Workers’ Compensation Act *** extends to the employer’s co-venturer in a joint
       venture and to the joint venture itself.” Id. at 198. We examined the express terms
       of the Act and noted that the exclusive remedy provisions extend to the employer
       and other specified entities, including agents of the employer. Id. at 201-02. As to
       the joint venture itself, we found that, under Illinois law, joint ventures are governed
       by partnership principles. Id. at 202. Thus, the joint venture was not a separate legal
       entity under partnership law, and it was inseparable from its constituent entities. Id.
       at 202-03. We therefore concluded that, if each member of the joint venture was
       immunized, it necessarily followed that the joint venture itself was shielded by the
       exclusive remedy provisions of the Act. Id. at 203.

¶ 33       A secondary reason to our holding in Ioerger was the existence of an agreement
       between the joint venture and the direct employer of the workers that required the
       joint venture to reimburse the employer for all labor costs, including workers’
       compensation insurance premiums. Id. at 203-04. Accordingly, we concluded that
       granting the joint venture immunity was appropriate “[b]ecause the Joint Venture
       bore the expense of the workers’ compensation premiums and was thus responsible
       for making workers’ compensation benefits available to plaintiffs,” and “it was
       entitled to avail itself of the Act’s exclusive remedy provisions.” Id. at 204.

¶ 34       Ioerger did not abrogate Laffoon. Ioerger did not discuss Laffoon because
       Ioerger concerned the specific and completely different issue of whether a joint
       venture is an agent of its members for purposes of immunity under section 5(a),
       which specifically provides that agents of an employer are also entitled to
       immunity. Section 5(a) of the Act plainly lists the specific entities entitled to
       immunity. Those entities include the employer of the injured worker, agents of the
       employer, the employer’s insurer and broker, and “any service organization that is
       wholly owned by the employer, his insurer or his broker and that provides safety
       service, advice or recommendations for the employer or the agents or employees of
       any of them.” 820 ILCS 305/5(a) (West 2016).




                                                - 11 -
¶ 35       Section 5(a) of the Act includes no category granting nonemployers of the
       injured worker the ability to acquire immunity by either paying workers’
       compensation insurance premiums on behalf of the injured worker’s direct
       employer or compensation benefits directly, as Bulley & Andrews did here. Nor
       does the Act make any provision for an entity that is legally distinct from the
       immediate employer to insulate itself against liability for its negligence by paying
       workers’ compensation insurance premiums or benefits on behalf of the immediate
       employer of an injured worker. See Burge v. Exelon Generation Co., 2015 IL App
       (2d) 141090, ¶ 14. To recognize a means by which immunity may be purchased by
       a general contractor who is not the injured worker’s immediate employer would be
       contrary to the intended purpose of the Act. Id.

¶ 36       Moreover, while the Act bars an employee from bringing a civil suit directly
       against his or her employer, it does not limit the employee’s recovery from a third-
       party general contractor. See 820 ILCS 305/5(a), (b) (West 2016). The “injured
       employee may also have a cause of action against a third party to the employment
       relationship, such as a general contractor, whose negligence allegedly caused or
       contributed to the employee’s injuries.” Virginia Surety Co. v. Northern Insurance
       Co. of New York, 224 Ill. 2d 550, 557 (2007). Section 5(b) of the Act explicitly
       provides:

          “Where the injury or death for which compensation is payable under this Act
          was caused under circumstances creating a legal liability for damages on the
          part of some person other than his employer to pay damages, then legal
          proceedings may be taken against such other person to recover damages
          notwithstanding such employer’s payment of or liability to pay compensation
          under this Act. In such case, however, if the action against such other person is
          brought by the injured employee or his personal representative and judgment is
          obtained and paid, or settlement is made with such other person, either with or
          without suit, then from the amount received by such employee or personal
          representative there shall be paid to the employer the amount of compensation
          paid or to be paid by him to such employee or personal representative including
          amounts paid or to be paid pursuant to paragraph (a) of Section 8 of this Act.”
          820 ILCS 305/5(b) (West 2016).




                                              - 12 -
       As such, the Act accords with the principle that the ultimate loss from wrongdoing
       should fall upon the wrongdoer as long as it is not the “employer.” In re Estate of
       Dierkes, 191 Ill. 2d 326, 332 (2000).

¶ 37       Our decision in Ioerger was, therefore, clearly limited to the specific factual
       situation involving a joint venture and the existence of an agreement between the
       joint venture and the direct employer of the workers that required the joint venture
       to reimburse the employer for all labor costs, including workers’ compensation
       insurance premiums. Ioerger differs in material facts and is clearly distinguishable
       from the facts of this case.

¶ 38       Here, Bulley & Andrews was not in a joint venture with plaintiff’s immediate
       employer, Bulley Concrete, and had no legal obligation to provide workers’
       compensation insurance for Bulley Concrete. The evidence in this case is that
       Bulley & Andrews and Bulley Concrete operated as distinct business entities. There
       was no written contract between Bulley & Andrews and Bulley Concrete that
       required Bulley & Andrews to provide workers’ compensation insurance or
       benefits to Bulley Concrete employees. We conclude that Bulley & Andrews was
       not, therefore, an agent entitled to avail itself of the Act’s exclusive remedy
       provisions.

¶ 39        Further, even if Bulley & Andrews had met the agency requirements of the Act,
       we reject Bulley & Andrews’s argument that it had a preexisting legal obligation
       under its agreement with RAR2-222 to provide workers’ compensation insurance
       for the construction project. We note that Bulley Concrete was not a party to this
       agreement and, therefore, had no right to enforce any alleged obligation of Bulley
       & Andrews. Moreover, the agreement did not provide for Bulley & Andrews to
       purchase workers’ compensation insurance for Bulley Concrete or provide
       workers’ compensation insurance for any of its employees or for any subcontractor
       it used for the project. The agreement only provided that Bulley & Andrews would
       purchase insurance that would “protect [Bulley & Andrews] from claims *** which
       may arise out of or result from [Bulley & Andrews] operations and completed
       operations under the Contract and for which [Bulley & Andrews] may be legally
       liable whether such operations be by [Bulley & Andrews] or by a Subcontractor,”
       including workers’ compensation claims. The contract provision is, therefore,
       inapplicable to this case. Thus, not only was Bulley & Andrews not an agent




                                              - 13 -
       entitled to avail itself of the Act’s exclusive remedy provisions, Bulley & Andrews
       had no legal obligation to provide workers’ compensation insurance for Bulley
       Concrete employees. We reiterate, the Act includes no category granting
       nonemployers and legally distinct entities the ability to acquire immunity and
       insulate against liability for negligence by paying workers’ compensation insurance
       premiums or benefits on behalf of an injured worker’s direct employer.

¶ 40      The appellate court and the circuit court here erroneously declined to follow our
       holding in Laffoon. We, therefore, reverse the judgments of the lower courts and
       remand the cause to the circuit court for further proceedings.


¶ 41                                  III. CONCLUSION

¶ 42      We hold that the exclusive remedy provisions under sections 5(a) and 11 of the
       Act do not extend to a general contractor who is not the employee’s immediate
       employer. We reverse the judgments of the appellate court and the circuit court and
       remand for further proceedings.


¶ 43      Judgments reversed.

¶ 44      Cause remanded.




                                              - 14 -